Exhibit 10.114
Effective Date: January 1, 2016


Vatsala Sharma
22338 La Quilla Drive
Los Angeles, CA 91311



Re: Eos Petro, Inc. Loan



Dear Vatsala Sharma:


Reference is made to the Secured Promissory Note dated February 15, 2012, as
subsequently amended (the "Loan") by and between Eos Petro, Inc. ("Eos") and
Vatsala Sharma ("Lender," collectively referred to with Eos as the "Parties").


The Loan has a principal balance of $600,000, with interest accruing at 18% per
annum, which, as of December 31, 2015, equals $411,485 of accrued interest.


You are hereby requested in this letter (this "Letter Agreement") to indicate
your agreement to, and acknowledgement of, the following regarding the Loan:


1.
Extension of Maturity Date. Prior to the execution of this Letter Agreement, the
maturity date of the Loan was January 1, 2016. The Parties hereby agree that the
maturity date of the Loan is extended to July 1, 2016.



2.
Issuance of Shares.   Pursuant to the terms of the Loan, the Parties agreed that
if the Loan was not repaid by the maturity date, which was previously January 1,
2016, Eos will issue to Lender 275,000 restricted shares of its common stock
(the "Maturity Shares").  Regardless of the extension of the maturity date
herein, Eos' obligation to issues the Maturity Shares shall remain unchanged and
such shares shall be issued as of January 1, 2016.



3.
Acknowledgement of Good Standing.  The Parties agree and acknowledge that any
and all Events of Default which may have occurred under the Loan on or prior to
the date first written above are hereby waived, and the Parties further
acknowledge that the Loan, as modified by this letter agreement, is in good
standing and full force and effect as of the date first written above.



[Remainder of this page intentionally left blank. Signature page follows]

--------------------------------------------------------------------------------



Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below.  Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.


Sincerely,


NIKOLAS KONSTANT, signing in his individual capacity and as the CFO and Chairman
of Eos Petro, Inc., a Nevada corporation


/s/ Nikolas Konstant


ACKNOWLEDGED AND AGREED TO EFFECTIVE AS OF JANUARY 1, 2016 BY:

   
VATSALA SHARMA
 
 
 
By:   /s/ Vatsala Sharma 
Name: 
Title: 
 




--------------------------------------------------------------------------------